Citation Nr: 0301788	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 
21, 2002, for the assignment of a 30 percent rating for 
service-connected arthroscopy and synovectomy of the left 
knee, to include the question of timeliness of the 
substantive appeal.

2.  Entitlement to an extension of a temporary total 
evaluation beyond September 30, 2000, pursuant to 38 C.F.R. 
§ 4.30, for convalescence following left knee surgery in 
March 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision that granted, 
pursuant to 38 C.F.R. § 4.30, a temporary total evaluation 
from March 7, 2000 to May 1, 2000, based on convalescence 
following surgery for service-connected left knee disability 
(Paragraph 30 benefits).  The veteran expressed 
dissatisfaction with the length of the convalescence period 
in a notice of disagreement filed in October 2000.  By rating 
action dated in October 2000, the RO extended the temporary 
total evaluation for convalescence through September 30, 
2000.  A statement of the case was issued in July 2001.  A 
substantive appeal was received in July 2001.  A supplemental 
statement of the case was issued in June 2002.  

The issue of entitlement to an effective date earlier than 
February 21, 2002, for the assignment of a 30 percent rating 
for service-connected arthroscopy and synovectomy of the left 
knee, arises from a July 2001 action in which the RO 
increased the veteran's rating for his service-connected left 
knee disability from 20 to 30 percent, effective February 21, 
2001.  The veteran's representative filed an NOD as to the 
effective date assigned.  However, as explained in more 
detail below, on preliminary review of the appeal, the Board 
found that the record raised a question as to the timeliness 
of the substantive appeal on this issue.  In a letter dated 
November 13, 2002, the Board notified the veteran and his 
representative that the such question was being raised, and 
afforded them the opportunity to respond within 60 days of 
the date of the letter.  To date, no response from either the 
veteran or his representative has been received.

During a November 2001 hearing before RO personnel (the 
transcript of which is of record), the veteran withdrew from 
appellate consideration the issue of a higher rating for 
service-connected left knee disability.  Hence, the issues 
remaining before the Board are limited to those on the title 
page of this decision. 


FINDINGS OF FACT

1.  In July 2001, the RO notified the veteran of an increase 
in rating for his service-connected left knee disability from 
20 to 30 percent, effective February 21, 2001.

2.  In November 2001, the veteran's representative, on behalf 
of the veteran, expressed disagreement with the effective 
date assigned for the 30 percent rating for the veteran's 
left knee disability.

3.  A statement of the case addressing the effective date 
assigned for the 30 percent rating was issued in June 2002.

4.  No document was received within the 60-day period 
following the issuance of the statement of the case that can 
be construed as either a substantive appeal on the earlier 
effective date issue, or a request for an extension of time 
to file a substantive appeal as to that issue.  

5.  The veteran has not experienced severe post-operative 
residuals from left knee surgery in March 2000 that would 
warrant an extension of convalescence beyond September 30, 
2000.  

CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to review the issue of 
entitlement to an effective date earlier than February 21, 
2001, for the assignment of a 30 percent rating for service-
connected left knee disability.  38 U.S.C.A. §§ 7105, 7108 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2002).

2.  The criteria for an extension of a temporary total rating 
beyond September 30, 2000, pursuant to 38 C.F.R. § 4.30, for 
convalescence following left knee surgery in March 2000, have 
not been met.  38 U.S.C.A. § 5103, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. § 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date, Timeliness of Appeal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the substantive appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. Where a veteran files a 
timely NOD but fails to timely file a substantive appeal, the 
appeal is untimely and must be dismissed.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As noted in the introduction, the RO assigned the veteran a 
30 percent rating for his left knee disability in July 2001, 
and a NOD with the assigned effective date was filed in 
November 2001.  The RO issued the veteran a SOC on this issue 
in June 2002, with a cover letter, which clearly notified the 
veteran that he had to file a formal appeal to perfect his 
appeal; a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) was enclosed for this purpose.  However, the claims 
file contains no correspondence from either the veteran or 
his representative that can be construed as a timely 
substantive appeal, or a timely extension to file a 
substantive appeal.  

Pursuant to 38 CFR 20.302, the veteran had until August 19, 
2002 (60 days from the date of issuance of the SOC) to file a 
substantive appeal-in this case, such date is the later of 
the date of the expiration of one year from the notification 
of the assigned effective date and 60 days from the issuance 
of the SOC on the effective date issue.  While the veteran 
filed a substantive appeal (VA Form 9) on August 23, 2002, 
this document was received four days after the date for a 
filing a timely substantive appeal expired, and addresses 
only the veteran's claim for an extension of his Paragraph 30 
benefits following left knee surgery.  Additionally, while 
the representative filed with the RO a statement in lieu of a 
VA Form 646 in August 2002, this document was not filed 
within the required time period.  Similarly, the Informal 
Hearing Presentation filed by the veteran's representative 
with the Board, in October 2002, was neither filed within the 
time limit for filing a substantive appeal, nor was it filed 
with the agency of original jurisdiction, as mandated by 
38 U.S.C.A. § 7105.  

The Board also notes that, prior to the expiration of the 60-
day period for filing a timely substantive appeal on the 
effective date issue, no document was filed by either the 
veteran or his representative that can be construed as a 
timely request for an extension of time to file a substantive 
appeal on that issue.  See 38 C.F.R. § 20.303.  Finally, 
while the version of 38 C.F.R. § 20.302 in effect since 
October 3, 2001, includes a special provision for extending 
the time period for filing a substantive appeal when the 
appellant files additional evidence within one year of the 
date of the notification of the decision being appealed (see 
38 C.F.R. § 20302(b)), here, that provision does not extend 
the time period for filing a substantive appeal on the 
earlier effective date issue.  

Pursuant to the undersigned Board Member's request, in 
November 2002, the Administrative Service of the Board 
notified the appellant and his representative of the Board's 
preliminary observations that the record raised a question as 
to the timeliness of a substantive appeal on the effective 
date issue, and gave them a period of 60 days to provide 
evidence or information, or to request a hearing, on the 
timeliness question. To date, no response has been received 
from either the veteran or his representative.

Under these circumstances, the Board must conclude that the 
veteran failed to timely perfect an appeal with respect to 
the issue of entitlement to an effective date earlier than 
February 21, 2001, for the assignment of a 30 percent rating 
for his service-connected left knee disability.  As such, the 
Board does not have jurisdiction to review this claim, and, 
pursuant to the Board's authority under 38 U.S.C.A. § 
7105(d)(3), the claim must be dismissed.

II.  Extension of a Temporary Total Evaluation under 
38 C.F.R. § 4.30

A.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 
C.F.R. § 3.102 (2002).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002);  38 C.F.R. § 3.159(b) (2002).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an extension of Paragraph 30 
benefits has been accomplished. 

As evidenced by the July 2001 statement of the case, the June 
2002 supplemental statement of the case, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, have been afforded opportunities to submit 
such information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In the June 2002 supplemental statement 
of the case, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish an 
extension of convalescent rating, what medical and other 
evidence the RO had obtained and what information or evidence 
the veteran needed to provide in support of the claim.  
Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The veteran has been 
afforded the benefit of three VA examinations during the 
appeal period, and VA outpatient clinical records dating from 
prior to surgery in March 2000 through February 2001 have 
been requested and associated with the claims file.  
Additionally, statements from the appellant's treating VA 
physician have been added to record, and the appellant 
presented testimony during a personal hearing at the RO in 
November 2001.  Significantly, neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.


B.  Factual Background

VA treatment and examination records dated from 1994 reflect 
a history of arthroscopic surgery (in service) in "1985", 
and contain the veteran's report of continuing knee pain and 
other symptomatology, including swelling, tenderness and 
limitation of motion.  

Service connection for a left knee disorder was established 
by rating action dated in March 1995.

On file is a VA operative report showing that the veteran 
underwent left knee arthroscopy on March 7, 2000, due to a 
meniscal tear on the left knee, medial side.  The report does 
not indicate that there were any complications from the 
surgery and shows that the veteran tolerated the procedure 
well.

In a statement dated March 8, 2000, from the VA orthopedic 
clinic, a physician referenced the veteran's surgery the 
previous day and said that he needed to recover and walk with 
crutches.  He requested that the veteran be allowed time off 
for 10 days and said that he had a follow-up appointment on 
March 20, 2000. 

In August 2000, the veteran requested that his temporary 
total evaluation be extended beyond May 2000 since his doctor 
had not yet released him.

By rating action dated in August 2000, a temporary total 
evaluation on account of treatment for the left knee 
requiring convalescence was granted, effective from March 7, 
2000 through May 1, 2000.

On VA examination in August 2000, the veteran reported that 
his left knee symptomatology had worsened since surgery in 
March 2000, and that he currently had to walk with a cane.  
He related that his left knee was painful all the time and he 
avoided walking because only a few steps would result in an 
increase in left knee pain.  The examiner noted that the 
veteran obviously could not run, jog or squat, and was 
currently severely handicapped for employment.  Findings 
revealed that the left knee was painful on any motion, but 
primarily on flexion, which was limited to 30 degrees.  
Extension could be slowly performed to zero degrees.  The 
knee was swollen.  The veteran reported that he was at his 
worst at the time of examination.  The examiner noted that 
the veteran clearly avoided increased activity, and that no 
further comment could be offered as to worsening with 
increased activity and/or exacerbation.

A VA physician wrote in August 2000 that the veteran was 
limited in his activities, had limited range of motion, and 
could not fully bear weight on the left leg due to prior left 
knee surgery. 

In a September 2000 statement from the VA medical center, it 
was noted that the veteran would be under orthopedic care for 
four months to evaluate knee pain.  

In a notice of disagreement dated in October 2000, the 
veteran's representative said that the veteran's doctor had 
indicated that he would not be done with medical treatment 
until January 2001.

In a rating decision dated in October 2000, the RO extended 
the veteran's period of convalescence for his service-
connected left knee disability through September 30, 2000.

A VA physician wrote in December 2000 that the veteran had 
continued pain in the left knee and would return to the 
office the following month for re-evaluation.  It was 
reported that the veteran had been under care for his left 
knee from prior to surgery until January 17, 2001.

In January 2001, the veteran requested an extension of 
temporary total compensation asserting that he was still on 
convalescent leave from the VA medical center.

VA outpatient records include a follow-up record dated in 
January 2001 for complaints of persistent knee pain.  The 
appellant reported that there had been no improvement in his 
condition.  He also reported that he had been taking 
nonsteroidals with no relief, but had been injected twice 
with good relief.  Physical examination revealed tenderness 
to palpation at the medial/lateral joint line, range of 
motion from five to 60 degrees and possible crepitus.  An 
impression of left knee pain, refractory to conservative 
management and arthroscopy, was rendered.  An injection was 
performed at that time whereupon it was noted that there was 
relief of pain in the office.  

A February 2001 record indicates that the veteran continued 
to use copious Ibuprofen without adequate relief of pain.  
Physical examination disclosed severe limitation of motion 
due to pain, but no increased warmth or effusion.  

On VA examination in April 2001, the examiner noted the 
veteran was a welder by vocation, and it was found that he 
was totally impaired for that job.  The examiner also opined 
that the appellant was also impaired for a sedentary 
occupation since he had to hold his left lower limb in a near 
fully extended position.  It was related that since surgery 
in March 2000, the veteran had had no difficulty with joint 
effusions, but had to have steroid injections because of 
pain.  

On examination, the veteran was observed to walk very slowly 
with a cane.  The left knee appeared to be a bit larger than 
the right, but without any evidence of effusion.  The 
appellant was unable to flex the left knee beyond 10 degrees, 
but could extend it slowly to zero degrees.  It was noted 
that he was incapable of repetitive motion of the left knee 
joint.  The examiner opined that such limitation of motion 
"obviously" represented weakened motion of the left knee 
joint and added that no comment could be made as to the 
extent of incoordination, worsening with flare-up, or 
exacerbation.  It was also noted that the knee joint was too 
painful to evaluate laxity, and the appellant was incapable 
of increased activity.

In a statement dated April 18, 2001, the veteran asserted 
that he was entitled to a period of convalescence until at 
least that date because he had been unable to work.

In a Report of Contact dated in July 2001, the veteran 
reported that two weeks earlier he began working at the RO in 
the automated data processing section two weeks earlier in a 
work-study program which would continue for the next five 
months.  

The veteran presented testimony during a personal hearing in 
November 2001 to the effect that he was seeking to have a 
temporary total evaluation for convalescence extended from 
October 2000 to February 2001, which was when he began the VA 
work-study program at the RO.  He stated that since October, 
he required the use of a cane and necessitated steroid 
injections every month or two due to severe pain.  He related 
that he was under a doctor's care at the VA, was unable to 
work and was not cleared for work until he began the work-
study program.  The veteran testified that he still wore a 
brace on the left knee, "pretty much" walked with a cane, 
and had problems putting full weight on the left leg.  He 
said that that he had a great deal of left knee swelling, 
arthritis of the joint, and was restricted in all 
recreational activities as a result of left knee pain.  He 
stated that he was told that he would eventually require a 
total knee replacement on account of left knee 
symptomatology.  

The appellant underwent a VA examination in March 2002.  It 
was observed that he walked with a cane and wore a flexible 
brace.  The left knee was reported to appear a little larger 
than the right, but was without effusion and no demonstrated 
laxity.  Extension was to zero degrees and flexion was to 10 
degrees, with further motion limited due to complaint of 
pain.  The examiner opined that the veteran was medically 
disabled for his vocation of plumber and was currently "by 
his telling" at a sit-down job by way of the vocational 
rehabilitation program at the RO. 

C.  Analysis

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment to the service connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).  Pursuant to 38 C.F.R. 
§ 4.30(b), extensions of 1,2, or 3 months beyond the initial 
3 months may be made under § 4.30(a),(1),(2), or (3) and 
extensions of 1 or more months up to 6 months beyond the 
initial 6 month period may be made under § 4.30 (a)(2) or 
(3).

In August 2000, the RO initially granted the veteran a one-
month period of convalescence.  In an October 2000 rating 
decision, the RO increased the veteran's period of 
convalescence for five additional months (through September 
30, 2000).  Hence, the question before the Board is whether 
the veteran is entitled to an extension of paragraph 30 
benefits that date.  

In order for the veteran to be entitled to an extension of 
temporary total benefits, under 38 C.F.R. § 4.30(b), for 
convalescence beyond the initial six months already granted, 
the evidence would have to satisfy the requirements under 
38 C.F.R. § 4.30(a)(2) for severe postoperative residuals 
from surgery.  [The provisions of 38 C.F.R. § 4.30(a)(3), 
pertaining to immobilization by a cast without surgery 
clearly are not applicable to the facts of this case].

As indicated above, examples of severe postoperative 
residuals from surgery include incompletely healed 
superficial wounds, stumps or recent amputations, and 
therapeutic immobilization of one major joint or more.  
Hospital records from the veteran's March 2000 surgery do not 
show that there were any complications and, in fact, note 
that the veteran tolerated the procedure well.  Residuals of 
the surgery did not result in a recent amputation or stump, 
and the veteran's left knee did not result in therapeutic 
immobilization.  While there is evidence that the veteran has 
"pretty much" walked with a cane and had problems putting 
full weight on the left leg, there is no evidence that he 
requires a wheelchair or crutches (beyond the initial 10 days 
following the March 2000 surgery). 

While the evidence is clear in showing that since the March 
2000 surgery, the veteran has demonstrated weakness and 
decreased range of motion in his left lower extremity, along 
with continued complaints of pain, such symptoms do not rise 
to the level of severe postoperative residuals as described 
or contemplated in 38 C.F.R. § 4.30.  Similarly, the 
September 2000 statement from the VA medical center to the 
effect that the veteran would be under orthopedic care for 
four months does not establish the presence of severe 
postoperative residuals within the meaning of the regulation.  
In short, in the absence of competent and persuasive medical 
evidence of severe postoperative residuals as contemplated in 
the governing regulation, there simply is no basis for the 
Board to extend the veteran's paragraph 30 benefits beyond 
the 6-month period already granted.  

Consideration has been given to the veteran's contention that 
he is entitled to a temporary total evaluation at least up to 
February 2001 because he had not been cleared to work up 
until that time, as well as comments by VA examiners as to 
the veteran's work restrictions (to include the April 2001 
examiner's comments as to the veteran's ability to continue 
his prior work as a welder or a plumber, or to work in a 
sedentary job).  While notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30 (see Felden v. West, 11 Vet. 
App. 427, 430 (1998) and Seals v. Brown, 8 Vet. App. 291, 
296-297 (1995)), the Board points out that, here, the medical 
evidence does not show that the veteran was totally disabled 
from work, only that he had work restrictions due to his left 
knee.  The Board also finds it interesting to note that the 
April 2001 examination and opinion was provided after the 
veteran had been cleared to work in the work-study program.  
In short, when considered along with his symptoms, the 
veteran's work restrictions do not, without more, constitute 
the severe postoperative residuals warranting extension of 
the veteran's paragraph 30 benefits beyond September 20, 
2000.  Finally, the Board notes that, however well meaning, 
the veteran's and his representative's opinions as to the 
veteran's entitlement to a longer period of convalescence 
lack probative weight; as laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

For all the foregoing reasons, the Board must conclude that 
the claim for an extension of a temporary total evaluation 
for convalescent purposes, beyond September 30, 2000, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, the doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

As a timely substantive appeal has not been filed to perfect 
the appeal for an effective date earlier than February 21, 
2001, for the assignment of a 30 percent rating for a 
service-connected left knee disability, the appeal as to that 
issue is dismissed.

Extension of a temporary total rating beyond September 30, 
2000, pursuant to 38 C.F.R. § 4.30, for convalescence 
following left knee surgery in March 2000, is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

